




--------------------------------------------------------------------------------



BARINGS BDC SENIOR FUNDING I, LLC
as Company
and
BARINGS LLC
as Investment Adviser
INVESTMENT MANAGEMENT AGREEMENT
Dated as of August 3, 2018



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






INVESTMENT MANAGEMENT AGREEMENT, dated as of August 3, 2018 (this “Agreement”),
between BARINGS BDC SENIOR FUNDING I, LLC, a Delaware limited liability company
(the “Company”), and BARINGS LLC, a Delaware limited liability company (in such
capacity, the “Investment Adviser”).
WHEREAS, the Company desires to engage the Investment Adviser to provide the
services described herein, and the Investment Adviser desires to provide such
services; and
WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement
dated as of the date hereof (together with any agreements referred to therein,
the “Credit Agreement”), between the Company, the Lenders from time to time
party thereto and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) and as sole lead arranger and sole book manager.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:
1.Management Services.
The Investment Adviser will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Loan Documents, the Limited
Liability Company Agreement and the limited liability company agreement of the
Investment Adviser):
(a)    determining the specific Collateral Assets or other assets to be
purchased or sold by the Company, taking into consideration the payment
obligations of the Company under the Credit Agreement in so doing, such that
expected distributions on the Collateral Assets and other assets of the Company
permit a timely performance of the payment obligations by the Company under the
Credit Agreement; provided that the Investment Adviser does not hereby guarantee
the timely performance of such payment obligations;
(b)    effecting the purchase and sale of Collateral Assets and all other assets
of the Company;
(c)    subject to the limitations set forth in the Credit Agreement and the
Collateral Administration Agreement, negotiating with underlying obligors of the
Collateral Assets (the “Underlying Obligors”) as to proposed amendments and
modifications (including but not limited to extensions or releases of
collateral) of the documentation evidencing and governing the Collateral Assets;
(d)    making determinations with respect to the Company’s exercise (including
but not limited to any waiver) of any rights (including but not limited to
voting rights and rights arising in connection with the bankruptcy or insolvency
of an Underlying Obligor or the consensual or non-judicial restructuring of the
debt or equity of an Underlying Obligor) or remedies in connection with the
Collateral Assets and participating in the committees (official or otherwise) or
other groups formed by creditors of an Underlying Obligor;


1

--------------------------------------------------------------------------------





(e)    monitoring the ratings of the Collateral Assets;
(f)    determining whether each Collateral Asset is an Eligible Collateral
Asset;
(g)    monitoring the Collateral Assets on an ongoing basis and providing to the
Administrative Agent and the Company or to any other Person designated by the
Company all information and data which is generated by, or reasonably accessible
to, the Investment Adviser and which is required under the Credit Agreement or
requested by the Company in connection with the preparation of all reports,
certificates, schedules and other data which the Company is required to prepare
and deliver under the Credit Agreement, in the form and containing all
information required by the Credit Agreement, in sufficient time for the
Company, or the Person designated by the Company (including but not limited to
the Collateral Administrator), to review such data and prepare and deliver to
the parties entitled thereto all such reports, certificates, schedules and other
data required by the Credit Agreement;
(h)    managing the Company’s investments within the parameters set forth in the
Credit Agreement, including, without limitation, the limitations relating to the
definitions of Collateral Assets, Portfolio Criteria, and Eligible Collateral
Assets;
(i)    complying with such other duties and responsibilities as may be expressly
required of the Investment Adviser by the Credit Agreement;
(j)    notifying the Company in writing within one (1) Business Day of a Default
or an Event of Default under the Credit Agreement to the extent the Investment
Adviser has actual knowledge of the occurrence thereof; and
(k)    delivering Loan requests and payment instructions to the Administrative
Agent and making the prepayment specifications referred to in Section 2.03 of
the Credit Agreement.
The Company agrees for the benefit of the Investment Adviser and the
Administrative Agent to follow the lawful instructions and directions of the
Investment Adviser in connection with the Investment Adviser’s services
hereunder.
The Investment Adviser shall use commercially reasonable care in rendering its
services hereunder, using a degree of skill and attention no less than that
which the Investment Adviser exercises with respect to comparable assets that it
manages for itself and for others in accordance with its existing practices and
procedures relating to assets of the nature and character of Collateral Assets,
except as expressly provided otherwise in this Agreement or the Credit
Agreement. To the extent not inconsistent with the foregoing, the Investment
Adviser will follow its customary standards, policies and procedures in
performing its duties hereunder and in the Credit Agreement.  The Investment
Adviser shall comply with and perform in all material respects all the duties
and functions that have been specifically delegated to it under this Agreement
and the Credit Agreement.  The Investment Adviser shall not be bound to follow
any amendment to the Credit Agreement to which the Investment Adviser has not
consented in writing. The Investment Adviser shall cause any purchase or sale of
any Collateral Assets or other asset of the Company to be


2

--------------------------------------------------------------------------------





conducted on terms and conditions negotiated on an arm’s length basis or on
terms and conditions that would be obtained in an arm’s length transaction in
compliance with Section 2 and Section 8 hereof.
To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Adviser shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Collateral Asset or other asset of the
Company.
The Investment Adviser shall have no obligation to perform any duties other than
those expressly specified herein or in the Credit Agreement.
Notwithstanding anything to the contrary in this Section 1, none of the services
performed by the Investment Adviser shall result in or be construed as resulting
in an obligation to perform any of the following: (i) the Investment Adviser
acting repeatedly or continuously as an intermediary in securities for the
Issuer or (ii) the Investment Adviser providing investment banking services to
the Company.
The Company further grants to the Investment Adviser as the Company’s agent and
attorney-in-fact power and authority to do and perform every act necessary and
proper to be done in the exercise of the foregoing powers as fully as the duly
authorized officers of the Company might or could do if personally present,
including without limitations the following:
(a)negotiating and signing investment documents, (including, without limitation,
commitment letters, note purchase agreements, mortgage loan agreements, purchase
and sale agreements, bank loan agreements, participation agreements) (herein,
each sometimes a “Company Agreement”);
(b)negotiating and entering into on the Client’s behalf any other related
agreements and any amendment, modifications or waivers to such agreements and
Client Agreements;
(c)entering into any amendment, modifications or waivers to such agreements
referred to above;
by and on behalf of the Account as follows:
Barings BDC Senior Funding I, LLC
By: Barings LLC as Investment Adviser


By: __________________________________
Name: ________________________________
Title: _________________________________




3

--------------------------------------------------------------------------------





2.    Brokerage.
The Investment Adviser shall use commercially reasonable efforts to obtain the
best execution (but shall have no obligation to obtain the best prices
available) for all orders placed with respect to the Collateral Assets, and
other assets of the Company, considering all circumstances.  Subject to the
objective of obtaining best execution, the Investment Adviser may take into
consideration research and other brokerage services furnished to the Investment
Adviser or its Affiliates by brokers and dealers which are not Affiliates of the
Investment Adviser.  Such services may be used by the Investment Adviser or its
Affiliates in connection with its other advisory activities or investment
operations.  The Investment Adviser may aggregate sales and purchase orders
placed with respect to the Collateral Assets, and other assets of the Company
with similar orders being made simultaneously for other accounts managed by the
Investment Adviser or with accounts of the Affiliates of the Investment Adviser,
if in the Investment Adviser’s sole judgment such aggregation shall result in an
overall economic benefit to the Company taking into consideration the selling or
purchase price, brokerage commission and other expenses, as well as the
availability of such Collateral Assets or other assets on any other basis.  In
accounting for such aggregated order price, commission and other expenses may be
apportioned on a weighted average basis.
The Company acknowledges that the determination of any such economic benefit by
the Investment Adviser is subjective and represents the Investment Adviser’s
evaluation at the time that the Company will be benefited by relatively better
purchase or sales prices, lower commission expenses and beneficial timing of
transactions or a combination of these and other factors.  When any aggregate
sales or purchase orders occur, the objective of the Investment Adviser (and any
of its Affiliates involved in such transactions) shall be to allocate the
executions among the accounts in an equitable manner and in accordance with the
internal policies and procedures of the Investment Adviser.
Subject to the Investment Adviser’s execution obligations described herein, the
Investment Adviser is hereby authorized to effect client cross-transactions
where the Investment Adviser causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates.  In
addition, the Company hereby consents to, and authorizes the Investment Adviser
to enter into, agency cross-transactions where it or any of its Affiliates acts
as broker for the Company and for the other party to the transaction, to the
extent permitted under applicable law, in which case the Investment Adviser or
any such Affiliate will receive commissions from, and have a potentially
conflicting division of loyalties and responsibilities regarding, both parties
to the transaction;  provided that the Company shall the right to revoke such
consent at any time by written notice to the Investment Adviser.  Also with the
prior authorization of the Company and in accordance with Section 11(a) of the
Securities Exchange Act of 1934, as amended, and regulation 11a2-2T thereunder
(or any similar rule that may be adopted in the future), the Investment Adviser
is authorized to effect transactions for the Company on a national securities
exchange of which any of its Affiliates is a member and retain commissions in
connection therewith, and the Investment Adviser will use commercially
reasonable efforts to provide the Company with information annually disclosing
commissions, if any, retained by the Investment Adviser’s Affiliates in
connection with such transactions for the Company’s account.


4

--------------------------------------------------------------------------------





All purchases and sales of Collateral Assets, and other assets of the Company by
the Investment Adviser on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.
3.    The Representations and Warranties of the Company.
The Company represents and warrants to the Investment Adviser that:
(a)    the Company has been duly organized and is validly existing under the
laws of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the
Loan Documents would require, such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Company;
(b)    the Company has full limited liability company power and authority to
execute, deliver and perform this Agreement, the Loan Documents and all
obligations required hereunder and under the Loan Documents, and the performance
of all obligations imposed upon it hereunder and thereunder;
(c)    this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);
(d)    no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Company of its duties hereunder, except such
as have been duly made or obtained;
(e)    neither the execution and delivery of this Agreement nor the fulfillment
of the terms hereof conflicts with or results in a material breach or violation
of any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, limited liability company
agreement or other constituent documents, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or instrument to which the Company is a party or is bound, (iii) any
statute applicable to the Company, or (iv) any law, decree, order, rule or
regulation applicable to the Company of any court or regulatory, administrative
or governmental agency, body or authority or arbitrator having or asserting
jurisdiction over the Company or its properties, and which would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;


5

--------------------------------------------------------------------------------





(f)    the Company is not in violation of any U.S. federal or state securities
law or regulation promulgated thereunder and there is no charge, investigation,
action, suit or proceeding before or by any court or regulatory agency pending
or, to the best knowledge of the Company, threatened that would have a material
adverse effect upon the performance by the Company of its duties under this
Agreement;
(g)    the Company has not engaged in any transaction that would result in the
violation of, or require registration as an investment company under, the
Investment Company Act;
(h)    the Company is not required to register as an “investment company” under
the Investment Company Act; and
(i)    there is no charge, investigation, action, suit or proceeding before or
by any court pending or, to the best knowledge of the Company, threatened that,
if determined adversely to the Company, would have a material adverse effect
upon the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the Credit Agreement
applicable to the Company thereunder.
4.    Representations and Warranties of the Investment Adviser.
The Investment Adviser represents and warrants to the Company that:
(a)    the Investment Adviser is duly organized and validly existing under the
laws of Delaware and has the full power and authority to transact the business
in which it is presently engaged and is duly qualified under the laws of each
jurisdiction where the conduct of its business requires, or the performance of
its obligations under this Agreement and the provisions of the Loan Documents
applicable to the Investment Adviser would require, such qualification, except
for failures to be so qualified, authorized or licensed which would not in the
aggregate have a material adverse effect on the business, operations, assets or
financial condition of the Investment Adviser, or on the ability of the
Investment Adviser to perform its obligations under, or on the validity or
enforceability of, this Agreement and the applicable provisions of the Loan
Documents;
(b)    the Investment Adviser has full power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder and under
the Loan Documents applicable to the Investment Adviser;
(c)    this Agreement has been duly authorized, executed and delivered by the
Investment Adviser and constitutes a valid and binding agreement of the
Investment Adviser, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);
(d)    the Investment Adviser is not in violation of any material federal or
state securities law or regulation promulgated thereunder or any material
listing requirements of any exchange on which it is listed and there is no
charge, investigation, action, suit or proceeding before


6

--------------------------------------------------------------------------------





or by any court, exchange or regulatory agency pending or, to the best knowledge
of the Investment Adviser, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Adviser of its duties
under this Agreement;
(e)    neither the execution and delivery of this Agreement, nor the performance
of the terms hereof or the provisions of the Loan Documents applicable to the
Investment Adviser, conflicts with or results in a material breach or violation
of any of the material terms or provisions of, or constitutes a material default
under, (i) its charter or other constituent document, (ii) the terms of any
material indenture, contract, lease, mortgage, deed of trust, note agreement or
other evidence of indebtedness or other material agreement, obligation,
condition, covenant or instrument to which the Investment Adviser is a party or
is bound, (iii) any statute applicable to the Investment Adviser, or (iv) any
law, decree, order, rule or regulation applicable to the Investment Adviser of
any court or regulatory, administrative or governmental agency, body or
authority or arbitrator having or asserting jurisdiction over the Investment
Adviser or its properties, and which would have, in the case of any of clauses
(ii) through (iv) of this paragraph (e), a material adverse effect upon the
performance by the Investment Adviser of its duties under this Agreement or the
provisions of the Loan Documents applicable to the Investment Adviser; and
(f)    no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained.
5.    Expenses.
The Investment Adviser shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Adviser shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisers (including actual and reasonable expenses
and costs associated with the use of internal legal counsel of the Investment
Adviser), consultants and other professionals retained by the Company or by the
Investment Adviser, on behalf of the Company, in connection with the services
provided by the Investment Adviser pursuant to this Agreement and the Credit
Agreement and (ii) the reasonable cost of asset pricing and asset rating
services, and accounting, programming and data entry services that are retained
in connection with services of the Investment Adviser under this Agreement.  To
the extent that such expenses are incurred in connection with obligations that
are also held by the Investment Adviser, the Investment Adviser shall allocate
the expenses among the accounts in a fair and equitable manner.  Any amounts
payable pursuant to this Section 5 shall be reimbursed by the Company to the
extent funds are available therefor in accordance with and subject to the
limitations contained in the Credit Agreement.  Expenses and costs payable to
the Investment Adviser under this Section 5 shall constitute “Permitted Uses”
(as such term is defined in the Credit Agreement), and shall be paid to the
extent of available funds and subject to the conditions set forth in Sections
6.11 and 7.05 of the Credit Agreement.
6.    [Reserved].
7.    Non-Exclusivity.


7

--------------------------------------------------------------------------------





The services of the Investment Adviser to the Company are not to be deemed
exclusive, and the Investment Adviser shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company).  It
is understood and agreed that the officers and directors of the Investment
Adviser may engage in any other business activity or render services to any
other Person or serve as partners, officers or directors of any other firm or
corporation.  Notwithstanding the foregoing, it is understood and agreed that
the Investment Adviser will at no time render any services to, or in any way
participate in the organization or operation of, any investment company or other
entity if such actions would require the Company to register as an “investment
company” under the Investment Company Act.  Subject to Sections 2 and 9 hereof,
it is understood and agreed that information or advice received by the
Investment Adviser and officers or directors of the Investment Adviser hereunder
shall be used by such organization or such persons to the extent permitted by
applicable law.
8.    Conflicts of Interest.
The Investment Adviser, in its capacity as investment adviser under this
Agreement, shall not, and will not direct the Company to, purchase any
Collateral Asset from, or sell any such security to, the Investment Adviser, any
of its Affiliates or any account or portfolio for which the Investment Adviser
or any of its Affiliates serve as investment advisor; provided that the
Collateral Manager may effect any purchase or sale described above, if (a) such
purchase or sale is done in an arm’s-length transaction, (b) such purchase or
sale (including any consents, if required) is effected in accordance with all
applicable laws (including, without limitation, the Advisers Act) and
contractual obligations binding on the Company and such counterparty, (c) the
Investment Adviser does not receive any fee in connection with such purchase or
sale, (d) such purchase is effected using a sale agreement in a form
satisfactory to the Administrative Agent and each Lender, (e) an opinion of
counsel of nationally recognized standing, acceptable to the Required Lenders,
is addressed and delivered to the Administrative Agent and each Lender, as to
(I) treatment of such purchase as a “true sale” for purposes of the Bankruptcy
Code and the insolvency law of such other jurisdiction of the selling Affiliate
that may be relevant, (II) an updated nonconsolidation opinion in relation to
the opinion in Section 4.01(a)(ix) of the Credit Agreement, (III) perfection of
the back-up security interest referenced in (z) below and (IV) such other
matters concerning such sale as the Required Lenders may reasonably request,
such opinions in each case to be acceptable to the Required Lenders in their
sole discretion and (f) the Borrower has submitted back-up filings against the
seller of such Collateral Assets under the UCC or other appropriate filing
offices in each relevant jurisdiction which are effective to perfect a security
interest of the Borrower over the relevant Collateral Asset in the event the
relevant sale were to be characterized as a financing..
To the extent that applicable law requires disclosure to and the consent and
approval of the Company and/or any other person to any purchase or sale
transaction on a principal basis with the Investment Adviser or its Affiliates,
such requirements may be satisfied with respect to the Company and/or any such
person by (i) giving disclosure and obtaining consent and approval on behalf of
the Company from an independent review party or (ii) in any other manner which,
in


8

--------------------------------------------------------------------------------





accordance with the advice of nationally recognized U.S. counsel experienced in
such matters, is permitted pursuant to then applicable law (including, without
limitation, the Advisers Act).
Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Adviser and its Affiliates.  The Investment Adviser, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets.  Such investments may be
different from those made on behalf of the Company.  The Investment Adviser and
its Affiliates may have ongoing relationships with companies whose obligations
are pledged under the Credit Agreement and may own equity or debt obligations
issued by issuers of and other obligors of Collateral Assets.  The Investment
Adviser and its Affiliates and the clients of the Investment Adviser or its
Affiliates may invest in obligations that are senior to, or have interests
different from or adverse to, the assets of the Company.  The Investment Adviser
may serve as Investment Adviser for, invest in, or be affiliated with, other
entities organized to issue collateralized debt obligations secured by loans,
high-yield debt securities, or other debt obligations.  The Investment Adviser
may at certain times be simultaneously seeking to purchase or sell investments
for the Company and any similar entity for which it serves as Investment Adviser
in the future, or for its clients and Affiliates.  Furthermore, the Investment
Adviser and/or its Affiliates may make an investment on their behalf or on
behalf of any account that they manage or advise without offering the investment
opportunity or making an investment on behalf of the Company.
The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Adviser; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Adviser as set forth in this Agreement, the Credit Agreement or the
requirements of any law, rule, or regulation applicable to the Investment
Adviser.
9.    Records; Confidentiality.
(a)    The Investment Adviser shall maintain appropriate books of account and
records relating to services performed hereunder, and such books of account and
records shall be accessible for inspection by a representative of the Company,
the Administrative Agent, and accountants of the Company at a mutually agreed
time during normal business hours and upon not less than 5 Business Days’ prior
notice.
(b)    If, and only if, Barings LLC or any of its Affiliates is no longer the
Investment Adviser, then:
(i)    At no time will the Investment Adviser make a public announcement
concerning the Loan Documents, the Investment Adviser’s role hereunder or any
other aspect of the transactions contemplated by this Agreement and the Loan
Documents absent the written consent of the Company and the Administrative
Agent.
(ii)    The Investment Adviser shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except


9

--------------------------------------------------------------------------------





(i) with the prior written consent of the Company, (ii) as required by law,
regulation, court order or the rules or regulations of any self regulating
organization, body or official having jurisdiction over the Investment Adviser,
(iii) to its professional advisers, (iv) such information as shall have been
publicly disclosed other than in violation of this Agreement, (v) the
identification of the Company as a client of the Investment Adviser,
(vi) information related to the performance of the Investment Adviser,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Adviser on a non confidential basis; provided that the Investment Adviser does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto.  For purposes of this
Section 9, the Administrative Agent shall in no event be considered a “non
affiliated third party,” and the Investment Adviser may disclose any of the
aforementioned information to the Administrative Agent insofar as such
information relates to Collateral Assets under the Credit Agreement.
10.    Term.
This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.
11.    Termination.
(a)    This Agreement may be terminated, and the Investment Adviser may be
removed, without payment to the Investment Adviser of any penalty, for cause
upon 30 Business Days’ prior written notice by the Company, acting with the
consent of the Administrative Agent; provided that such notice may be waived by
the Investment Adviser.  For this purpose, “cause” will mean the occurrence of
any of the following events or circumstances:
(i)    the Investment Adviser in bad faith willfully violates, or takes any
action that it knows breaches, any material provision of any Loan Document
applicable to it (other than a willful and intentional breach that results from
a good faith dispute regarding reasonable alternative courses of action or
interpretation of instructions);
(ii)    the Investment Adviser fails to observe or perform in any material
respect any covenant or agreement applicable to it in any Loan Document and such
failure continues unremedied for a period of 45 days (if such failure can be
remedied) or 60 days if the Investment Adviser has commenced and is diligently
pursuing such remedy after the earlier of (A) the Investment Adviser’s actual
knowledge of such failure or (B) its receipt of written notice of such failure;
(iii)    the failure of any representation, warranty, certification or statement
made or delivered in writing by the Investment Adviser in or pursuant to this
Agreement or the Loan Documents to be correct in any material respect when made
which failure (a) could reasonably be expected to have a material adverse effect
on the Administrative Agent and (b) continues unremedied for a period of 45 days
(if such failure can be remedied) or 60


10

--------------------------------------------------------------------------------





days if the Investment Adviser has commenced and is diligently pursuing such
remedy after the earlier of (A) the Investment Adviser’s actual knowledge of
such failure or (B) its receipt of written notice of such failure;
(iv)    the Investment Adviser (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Adviser, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Adviser or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days;
(v)    the occurrence of an Event of Default under the Loan Documents that
results directly from any material breach by the Investment Adviser of its
duties under the Loan Documents or this Agreement; or
(vi)    a Credit Trigger occurs solely in respect of the Investment Adviser.
If any such event occurs, the Investment Adviser shall give prompt written
notice thereof to the Company and the Administrative Agent promptly upon the
Investment Adviser becoming aware of the occurrence of such event.
(b)    The Investment Adviser shall have the right to terminate this Agreement
only upon 60 days prior written notice to the Company and the Administrative
Agent, and this Agreement shall terminate automatically in the event of its
assignment by the Investment Adviser without the prior written consent of the
Company.
(c)    This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.
(d)    Within 30 days of the resignation or removal of the Investment Adviser,
the Company may appoint a successor investment manager that is reasonably
acceptable to the Administrative Agent.  No such resignation or removal will be
effective until the date as of which a successor investment manager has assumed
in writing the Investment Adviser’s duties and obligations as specified herein.
12.    Action Upon Termination.


11

--------------------------------------------------------------------------------





(a)    Upon the effective termination of this Agreement, the Investment Adviser
shall as soon as practicable:
(i)    deliver to the Company all property and documents of the Company or
otherwise relating to the Company’s assets then in the custody of the Investment
Adviser; and
(ii)    deliver to the Administrative Agent an account with respect to the books
and records delivered to the Administrative Agent or the successor investment
manager appointed pursuant to Section 11(d).
Notwithstanding such termination, the Investment Adviser shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a material breach of the
representations and warranties made by the Investment Adviser in Section 4
hereof or from any failure of the Investment Adviser to comply with the
provisions of this Section 12.
(b)    The Investment Adviser agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement, the
Credit Agreement or any of the Company’s assets (excluding any such Proceeding
in which claims are asserted against the Investment Adviser or any Affiliate of
the Investment Adviser) so long as the Investment Adviser shall have been
offered reasonable security, indemnity or other provisions against the cost,
expenses and liabilities that might be incurred in connection therewith and a
reasonable per diem fee.
13.    Liability of Investment Adviser; Delegation.
(a)    The Investment Adviser assumes no responsibility under this Agreement
other than to render the services called for hereunder and under the terms of
the Loan Documents made applicable to it pursuant to the terms of this Agreement
applicable to it in good faith.  The Investment Adviser shall not be responsible
for any action or inaction of the Company in declining to follow any advice,
recommendation, or direction of the Investment Adviser.  The Investment Adviser
shall have no liability to the Administrative Agent or other Company’s
creditors, for any act, omission, error of judgment, mistake of law, or for any
claim, loss, liability, damage, judgment, settlement, cost or other expense
(including attorney’s fees and expenses) arising out of or with respect to any
investment, or for any other act or omission in the performance of its
obligations to the Company, except for any liability to which it would be
subject by reason of willful misfeasance, bad faith, gross negligence or
reckless disregard of its obligations hereunder.  In providing services
hereunder, the Investment Adviser may rely in good faith upon and will incur no
liability for relying upon advice of nationally recognized counsel, accountants
or other advisers as the Investment Adviser determines, in its sole discretion,
is reasonably appropriate in connection with the services provided by the
Investment Adviser under this agreement. The Investment Adviser may, without the
consent of any party, employ third parties, including, without limitation, its
Affiliates, to render advice (including investment advice), to provide services
to arrange for trade execution and otherwise provide assistance to the Company
and to perform any of its duties hereunder; provided


12

--------------------------------------------------------------------------------





that, the Investment Adviser shall not be relieved of any of its duties
hereunder regardless of the performance of any services by third parties,
including Affiliates.
Notwithstanding the above and Section 17, the Investment Adviser shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate reasonably acceptable to the Administrative Agent
that (i) will professionally and competently perform duties similar to those
imposed upon the Investment Adviser under this Agreement and (ii) is legally
qualified and has the capacity to act as the Investment Adviser under this
Agreement.  The Investment Adviser shall not be liable for any consequential,
special, punitive, exemplary or treble damages or lost profits hereunder or
under the Credit Agreement.
(b)    The Company shall reimburse, indemnify and hold harmless the directors,
officers and employees of the Investment Adviser and any of its Affiliates from
any and all actual and reasonable out-of-pocket expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees and expenses), as are incurred in investigating,
preparing, pursuing or defending any claim, action, proceeding or investigation
with respect to any pending or threatened litigation caused by, or arising out
of or in connection with, any acts or omissions of the Investment Adviser, its
directors, officers, stockholders, agents and employees made in good faith and
in the performance of the Investment Adviser’s duties under this Agreement or
the Loan Documents except to the extent resulting from such person’s bad faith,
willful misfeasance, gross negligence or reckless disregard of its duties
hereunder or thereunder.  The Investment Adviser, its directors, officers,
stockholders, agents and employees may consult with counsel and accountants with
respect to the affairs of the Company and shall be fully protected and
justified, to the extent allowed by law, in acting, or failing to act, if such
action or failure to act is taken or made in good faith and is in accordance
with the advice or opinion of such counsel or accountants.  Notwithstanding
anything contained herein to the contrary, the obligations of the Company under
this Section 13(b) shall be payable from the Company’s assets and are subject to
the availability of funds and to the conditions set forth in the Credit
Agreement.
(c)    The Investment Adviser shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees and expenses), as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation with respect to any pending or threatened litigation
caused by, or arising out of or in connection with, any acts or omissions of the
Investment Adviser constituting bad faith, willful misconduct or gross
negligence of its duties under this Agreement or under the Loan Documents.
14.    Obligations of Investment Adviser.
Unless otherwise required by any provision of the Loan Documents or this
Agreement or by applicable law, the Investment Adviser shall not intentionally
take any action, which it knows would (a) require registration of the Company or
the Company’s assets as an “investment company” under the Investment Company
Act, (b) cause the Company to fail to comply with any of the provisions of the
Company’s Limited Liability Agreement, (c) not be permitted under the Company’s
Limited Liability Company Agreement (including, but not limited to Sections


13

--------------------------------------------------------------------------------





1.7 and 1.8 thereof), (d) cause the Company to violate the terms of the Loan
Documents or (e) subject the Company to material federal, state or other income
taxation, it being understood that in connection with the foregoing the
Investment Adviser will not be required to make any independent investigation of
any facts or laws not otherwise known to it in connection with its obligations
under this Agreement and the Loan Documents or the conduct of its business
generally.  The Investment Adviser covenants that it shall comply in all
material respects with all laws and regulations applicable to it in connection
with the performance of its duties under this Agreement and the Loan Documents.
The Investment Adviser covenants that it shall (i) not hold out the Collateral
Assets as its assets, (ii) take all action to ensure that the Collateral Assets
are held in the name of the Company or, if held by an agent of the Company,
clearly designate such agent as being the Company’s agent and (iii) not fail to
correct any known misunderstandings regarding the separate identity of the
Company and shall not identify itself as a division or department of the
Company.
15.    No Partnership or Joint Venture.
The Company and the Investment Adviser are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.  The
Investment Adviser’s relation to the Company shall be deemed to be that of an
independent contractor.
16.    Notices.
Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice.  Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as set forth on Schedule 10.02 to the Credit
Agreement, and the address of the Investment Adviser for this purpose shall be:
Barings BDC Senior Funding I, LLC
300 South Tryon Street, Suite 2500
Charlotte, NC 28202
Attention: Jon Bock and Chris Cary
Telephone: +19804175831(Bock); +19804175830 (Cary)
Electronic Mail: jonathan.bock@barings.com and chris.cary@barings.com
 
All notices are to be effective in accordance with Section 10.02 of the Credit
Agreement.
17.    Succession/Assignment.
This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto.  No assignment of this Agreement by the Investment
Adviser shall be made without the consent of the Company and the Administrative
Agent.
18.    Conflicts with the Credit Agreement.


14

--------------------------------------------------------------------------------





Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Credit Agreement on the Investment Adviser, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Credit Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Credit Agreement in respect thereof shall control.
19.    Miscellaneous.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles. 
With respect to any Proceeding, each party irrevocably (i) submits to the
exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.  Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
(b)    THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH
PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF.  THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
(d)    No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
(e)    The captions in this Agreement are included for convenience only and in
no way define or limit any of the provisions hereof or otherwise affect their
construction or effect.


15

--------------------------------------------------------------------------------





(f)    In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.
(g)    This Agreement may not be amended or modified or any provision thereof
waived without the consent of the Administrative Agent and an instrument in
writing signed by the parties hereto.
(h)    This Agreement and the Loan Documents contain the entire understanding
and agreement between the parties and supersedes all other prior understandings
and agreements, whether written or oral, between the parties concerning this
subject matter.  The express terms of this Agreement control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.
(i)    The Investment Adviser (i) consents to, and agrees to perform in all
material respects, the provisions of the Loan Documents applicable to the
Investment Adviser, (ii) acknowledges that the Company is assigning all of its
right, title and interest in, to and under this Agreement to the Administrative
Agent under the Security Agreement and (iii) agrees that all of the
representations, covenants and agreements made by the Investment Adviser in the
Agreement are for the benefit of the Administrative Agent.
(j)    This Agreement may be executed in any number of counterparts, each of
which so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.
(k)    Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Investment Adviser.
(l)    The Company hereby acknowledges and accepts all actions that were taken
by the Investment Adviser and/or recommended to the Company by the Investment
Adviser prior to the Closing Date, including all actions and recommendations
that were related to the anticipated purchase of assets by the Company or that
were otherwise consistent with the services to be provided by the Investment
Adviser to the Company pursuant to Section 1 of this Agreement prior to the
Closing Date, in each case, as if this Agreement had been in effect at the time
that such actions were taken or such recommendations were made.
20.    Non-Petition.
The Investment Adviser shall continue to serve as Investment Adviser under this
Agreement notwithstanding that the Investment Adviser shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with the Credit Agreement,
and agrees not to cause the filing of an involuntary


16

--------------------------------------------------------------------------------





petition in bankruptcy against the Company for any reason whatsoever, including,
without limitation, the non-payment to the Investment Adviser, until the payment
in full of all amounts payable to the Administrative Agent or otherwise under
the Credit Agreement and the expiration of a period equal to one year and one
day (or, if longer, the applicable preference period then in effect) following
all such payments; provided that nothing in this clause shall preclude, or be
deemed to estop, the Investment Adviser (A) from taking any action prior to the
expiration of the aforementioned one year and one day (or, if longer, the
applicable preference period then in effect) period in (x) any case or
proceeding voluntarily filed or commenced by the Company or (y) any involuntary
insolvency proceeding filed or commenced against the Company, by a Person other
than the Investment Adviser or its Affiliates, or (B) from commencing against
the Company or any properties of the Company any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.  The provisions of this Section 20 shall survive the termination of
this Agreement for any reason whatsoever.
21.    No Recourse.
The Investment Adviser hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Adviser will not have any recourse to any of the directors,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  Recourse in respect of
any obligations of the Company hereunder will be limited to the Company’s assets
and on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished.  The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.
[signature page follows]


17

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.
 
 
Barings BDC Senior Funding I, LLC
By: Barings LLC as Investment Adviser
 
 
 


 
By:
/s/ Scott E. Chappell
 
Name: Scott E. Chappell
 
Title: Managing Director
 
 
 
 
 
 
 
BARINGS LLC
 
 
 
 
 
 
 
By:
/s/ Eric Lloyd
 
Name: Eric Lloyd
 
Title: Managing Director











































[Signature Page to Investment Management Agreement]


18